                                                      Case 3:20-cv-00279-RCJ-CLB Document 14
                                                                                          12 Filed 07/10/20
                                                                                                   06/29/20 Page 1 of 4
                                                                                                                      5


                                                  1 Matthew T. Cecil, Esq.
                                                    Nevada Bar No. 9525
                                                  2 HOLLAND & HART LLP
                                                    9555 Hillwood Drive, 2nd Floor
                                                  3 Las Vegas, NV 89134
                                                    Phone: 702-222-2500
                                                  4 Fax: 702-669-4600
                                                    Email: mtcecil@hollandhart.com
                                                  5
                                                     Attorneys for Defendant McEwen Mining Inc.
                                                  6

                                                  7                               UNITED STATES DISTRICT COURT
                                                  8                                        DISTRICT OF NEVADA
                                                  9   SUSAN SHUBECK, an individual,                       Case No. 3:20-cv-00279-RCJ-CLB
                                                 10                          Plaintiff,
                                                                                                          ORDER GRANTING STIPULATION
                                                 11   v.                                                  TO EXTEND THE DEADLINE TO
                                                                                                          RESPOND TO THE MOTION TO
                                                 12   MCEWEN MINING INC., a Foreign                       DISMISS THE FIRST AMENDED
                                                      Corporation; DOES 1-25 inclusive; and               COMPLAINT (ECF No. 9)
                9555 Hillwood Drive, 2nd Floor




                                                 13   ROE CORPORATIONS 1-25 inclusive,
                    Las Vegas, NV 89134




                                                 14                          Defendants.
HOLLAND & HART LLP




                                                 15

                                                 16          WHEREAS, on May 21, 2020, Plaintiff Susan Shubeck (“Plaintiff”) filed the First

                                                 17   Amended Complaint (ECF No. 5).

                                                 18          WHEREAS, on June 19, 2020, Defendant McEwen Mining, Inc. (“Defendant”) filed a

                                                 19   Motion to Dismiss the First Amended Complaint (ECF No. 9, the “Motion”), and a deadline for

                                                 20   Plaintiff’s response to the Motion was set for July 3, 2020.

                                                 21          WHEREAS, on June 23, 2020, the Court granted Plaintiff’s former attorney’s Motion to

                                                 22   Withdrawal as Plaintiff’s attorney, leaving Plaintiff without legal representation.

                                                 23          WHEREAS, on June 24, 2020, Defendant served a copy of the Motion upon Plaintiff

                                                 24   directly and informed her of the July 3, 2020 deadline to respond to the Motion.

                                                 25          WHEREAS, Plaintiff, who has not yet retained counsel, requested an extension of time

                                                 26   to respond to the Motion.

                                                 27   ///

                                                 28   ///


                                                                                                 Page 1 of 3
                                                      Case 3:20-cv-00279-RCJ-CLB Document 14
                                                                                          12 Filed 07/10/20
                                                                                                   06/29/20 Page 2 of 4
                                                                                                                      5


                                                  1          NOW, THEREFORE, BASED UPON THE FOREGOING, Plaintiff Susan Shubeck,
                                                  2   in proper person and on her own behalf, and Defendant, by and through its attorneys of record,
                                                  3   hereby stipulate as follows:
                                                  4          It is stipulated that the Plaintiff’s deadline to respond to the Motion to Dismiss (ECF No.
                                                  5   9) shall be extended from July 3, 2020 to July 17, 2020.
                                                  6
                                                      Plaintiff                                        Holland & Hart LLP
                                                  7

                                                  8    /s/ Susan Shubeck1                               /s/ Matthew T. Cecil
                                                      Susan Shubeck                                    Matthew T. Cecil, Esq.
                                                  9
                                                      245 West Las Flores Ave.                         Nevada Bar No. 9525
                                                 10   Arcadia, CA 91007                                9555 Hillwood Drive
                                                                                                       2nd Floor
                                                 11   In Proper Person                                 Las Vegas, NV 89134

                                                 12                                                    Attorneys for Defendants
                9555 Hillwood Drive, 2nd Floor




                                                 13
                    Las Vegas, NV 89134




                                                 14
HOLLAND & HART LLP




                                                                                                   ORDER
                                                 15

                                                 16                                                IT IS SO ORDERED

                                                 17
                                                                                                   DATED July 10, 2020.
                                                 18

                                                 19

                                                 20

                                                 21                                                United States District Court Judge

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27   1
                                                         See attached email confirming Plaintiff’s permission to use her e-signature to file this
                                                 28   stipulation.


                                                                                                Page 2 of 3
Case 3:20-cv-00279-RCJ-CLB Document 14
                                    12 Filed 07/10/20
                                             06/29/20 Page 3
                                                           4 of 4
                                                                5
                    Case 3:20-cv-00279-RCJ-CLB Document 14
                                                        12 Filed 07/10/20
                                                                 06/29/20 Page 4
                                                                               5 of 4
                                                                                    5



 Matt




 Matthew T. Cecil
 Of Counsel, Holland & Hart LLP
 9555 Hillwood Drive, 2nd Floor, Las Vegas, NV 89134
 T 702.222.2547 F 702.534.4912




 CONFIDENTIALITY NOTICE: This message is confidential and may be privileged. If you believe that this email has been sent to you in error, please reply to the
 sender that you received the message in error; then please delete this e-mail.




--
CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.




                                                                              2
